DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 1, 7, 8, 11, 16-20 are currently pending.
Priority:  This application is a DIV of 14/727,979 (06/02/2015, now US 9481637)
which claims benefit of 62/006,515 (06/02/2014).
Election/Restrictions
Applicant previously elected with traverse Group I (the product of claims 1-18) in the reply filed on 8/4/17.  Applicant also elected the following species:

    PNG
    media_image1.png
    120
    438
    media_image1.png
    Greyscale

(n,m=1; R1=C9alkyl; R4=2-methylpropyl; R5=H)
determined to read on claims 1, 2, 5-8, 11, 16-18.
As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  MPEP 803.02; Ex parte Ohsaka, 2 USPQ2d 1460, 1461 (Bd. Pat. App. lnt. 1987).  
Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection through amendment, the amended Markush-type claim will be reexamined to the extent necessary to determine patentability of the Markush-type claim.  See MPEP 803.02.
RESPONSE TO APPLICANT REMARKS / AMENDMENT
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 8, 11, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Milne et al. (WO2012161798) in view of Lambert (European Journal of Pharmaceutical Sciences 11 Suppl. 2 (2000) S15 –S27), and Kocevar et al. (Chem Biol Drug Des 2008; 72: p. 217–224).
Applicant persuasively argued withdrawal of the rejection.  This rejection is withdrawn.
NEW CLAIM REJECTIONS
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 8, 11, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by REGISTRY 1513475-92-7 (Registry database entry # 1513475-92-7, Entered Date: 7 Jan 2014). 
The prior art teaches the following compound:

    PNG
    media_image2.png
    292
    560
    media_image2.png
    Greyscale

which anticipates the claims when R1 is 1-ethylcyclopentyl (C5-cycloalkylene-C2-alkyl); R4 is H; R5 is 2-methylpropyl.  

Claims 1, 7, 16, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by REGISTRY 1522881-17-9 (Registry database entry # 1522881-17-9, Entered Date: 17 Jan 2014). 
The prior art teaches the following compound:

    PNG
    media_image3.png
    154
    487
    media_image3.png
    Greyscale

which anticipates the claims when R1 is 4-butylcyclohexyl (C6-cycloalkylene-C4-alkyl); R4 is H; R5 is 2-methyl.  
Claim Objections

Conclusion
The claims are not in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT H HAVLIN/            Primary Examiner, Art Unit 1639